Exhibit 10.1

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

On April 23, 2007, the Compensation & Organization Committee of the Board of
Directors approved the following annual base salaries for United States Steel
Corporation named executive officers (as defined in Item 402(a)(3) of Regulation
S-K and excepting D. D. Sandman, who retired effective February 28, 2007), such
base salaries to become effective on May 1, 2007:

 

J. P. Surma

   $ 1,135,008

J. H. Goodish

   $ 675,012

G. R. Haggerty

   $ 555,004

D. H. Lohr

   $ 425,012

The named executive officers listed above are also provided the following
perquisites: occasional personal use of corporate aircraft, corporate
automobiles, corporate properties and sports and cultural tickets; club
memberships; financial planning and tax preparation services; and a parking
space. Additionally, Mr. Lohr receives allowances, reimbursements and tax
gross-ups in connection with his foreign service.